DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses a method for securing communicating with a human machine interface (HMI) terminal over a mission critical wireless link (MCWL) link, comprising sending, by a MCWL node, a connection request to the HMI terminal; upon receiving an acknowledge from the HMI terminal, authenticating the HMI terminal; and upon authentication of the HMI terminal, establishing a secure connection channel is between the MCWL node and the HMI terminal, wherein commands to at least control the MCWL node are sent from the HMI terminal over the secure connection channel.

Claim 2  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the secure connection channel is established over a short-range communication protocol. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the short-range communication protocol is a Bluetooth Low Energy (BLE) protocol.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the HMI terminal and the MCWL node operate in a Bluetooth Low Energy (BLE) mode.

 	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses ing: sending the connection request over the BLE advertising channel.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein authenticating the HMI terminal further comprising: sending the HMI terminal a challenge request. 
  	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses establishing the secure connection channel when HMI terminal successfully passes the challenge.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the mission critical wireless link is operable based on an IO-Link Wireless protocol.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the HMI terminal is configured to perform, in real- time, any one of: diagnostic, configuration, validation, installation, and debugging of the MCWL node.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses a mission critical wireless link (MCWL) node, comprising: a human machine interface (HMI) communication configured to communicate with an HMI terminal over a secure communication channel by employing a short-range communication protocol; and a radio frequency (RF) transceiver configured to wirelessly communicate with at least the HMI terminal, wherein the HMI communication circuit is further configured to:
send a connection request to the HMI terminal; upon receiving an acknowledge from the HMI terminal, authenticate the HMI terminal; and upon authentication of the HMI terminal, establish a secure connection channel between the MCWL node and the HMI terminal, wherein commands to at least control the MCWL node are sent from the HMI terminal over the secure connection channel.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the secure connection channel is established over a short-range communication protocol.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the short-range communication protocol is a Bluetooth Low Energy (BLE) protocol.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses, wherein the HMI terminal and MCWL node operate in a Bluetooth Low Energy (BLE) mode.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the HMI communication circuit is further configured to: send the connection request over the BLE advertising channel.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses, wherein the HMI communication circuit is further configured to: send the HMI terminal a challenge request.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the HMI communication circuit is further configured to: establish the secure connection channel when HMI terminal successfully passes the challenge.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the mission critical communication link is operable based on an IO-Link Wireless.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0037375 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Blonskey discloses wherein the HMI terminal is configured to perform, in real-time, any one of: diagnostic, configuration, validation, installation, and debugging of the MCWL node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463